             Case 1:20-cv-10434 Document 1-11 Filed 12/10/20 Page 1 of 2




                               EXHIBIT K




49024567;5
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 42 Case 1:20-cv-10434 Document 1-11 Filed 12/10/20 Page 2 of 2 NYSCEF: 11/17/2020
                                                                     RECEIVED
  SUPREME COURT OF THE STATE OF NEW YORK                                                                                                          UCS-840C
                                                                                                                                                   3/2011
  COUNTY OF New York
                                                                                         x      Index No: 656014/2020

   Argonaut Insurance Company                                                                   RJI No. (if any):

                                                           Plaintiff(s)/Petitioner(s)
  -against-
                                                                                                COMMERCIAL DIVISION
   Drivetrain, LLC, ABC CORPORATIONS 1-10, JOHN DOES 1-10
                                                                                                Request for Judicial Intervention Addendum
                                                           Defendant(s)/Respondent(s)
                                                                                         x
  COMPLETE WHERE APPLICABLE [add additional pages if needed]:

  Plaintiff/Petitioner's cause(s) of action [check all that apply]:

   ☒    Breach of contract or fiduciary duty, fraud, misrepresentation, business tort (e.g. unfair competition), or statutory and/or common
        law violation where the breach or violation is alleged to arise out of business dealings (e.g. sales of assets or securities; corporate
        restructuring; partnership, shareholder, joint venture, and other business agreements; trade secrets; restrictive covenants; and
        employment agreements not including claims that principally involve alleged discriminatory practices)


   ☐    Transactions governed by the Uniform Commercial Code (exclusive of those concerning individual cooperative or condominium
        units)

   ☐    Transactions involving commercial real property, including Yellowstone injunctions and excluding actions for the payment of rent
        only

   ☐    Shareholder derivative actions — without consideration of the monetary threshold

   ☐    Commercial class actions — without consideration of the monetary threshold

   ☐    Business transactions involving or arising out of dealings with commercial banks and other financial institutions

   ☐    Internal affairs of business organizations

   ☐    Malpractice by accountants or actuaries, and legal malpractice arising out of representation in commercial matters

   ☐    Environmental insurance coverage

   ☐    Commercial insurance coverage (e.g. directors and officers, errors and omissions, and business interruption coverage)

   ☐    Dissolution of corporations, partnerships, limited liability companies, limited liability partnerships and joint ventures — without
        consideration of the monetary threshold

   ☐    Applications to stay or compel arbitration and affirm or disaffirm arbitration awards and related injunctive relief pursuant to CPLR
        Article 75 involving any of the foregoing enumerated commercial issues — without consideration of the monetary threshold


  Plaintiff/Petitioner’s claim for compensatory damages [exclusive of punitive damages, interest, costs and counsel fees claimed]:
       306999.80

  Plaintiff/Petitioner’s claim for equitable or declaratory relief [brief description]:
       Plaintiff requests that Drivetrain post collateral in the amount of $306,999.80




  Defendant/Respondent’s counterclaim(s) [brief description, including claim for monetary relief]:




   I REQUEST THAT THIS CASE BE ASSIGNED TO THE COMMERCIAL DIVISION. I CERTIFY THAT THE CASE MEETS THE
   JURISDICTIONAL REQUIREMENTS OF THE COMMERCIAL DIVISION SET FORTH IN 22 NYCRR § 202.70(a), (b) and (c).


  Dated:        11/17/2020                                                                                           TOD SCOTT CHASIN
                                                                                                                         SIGNATURE


                                                                                                                     TOD SCOTT CHASIN
  This form was generated by NYSCEF                                                                               PRINT OR TYPE NAME


                                                                                 1 of 1
